Fourth Court of Appeals
                                           San Antonio, Texas
                                                    May 11, 2016

                                               No. 04-16-00289-CR

                                                Michael TURNER,
                                                    Appellant

                                                           v.

                                              The STATE of Texas,
                                                    Appellee

                       From the 437th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2015CR3656
                             Honorable Lori I. Valenzuela, Judge Presiding

                                                   ORDER
       Appellant was sentenced on November 5, 2015, and filed a timely motion for new trial on
December 20, 2015. Appellant’s notice of appeal was therefore due on February 3, 2016. TEX. R.
APP. P. 26.2(a)(1). A motion for extension of time to file a notice of appeal was due on February
18, 2016. TEX. R. APP. P. 26.3. The record indicates appellant did not file his notice of appeal
until May 6, 2016, and he never filed a motion for extension of time to file his notice appeal. See
id.

         A timely notice of appeal is necessary to invoke this court’s jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996). A late notice of appeal may be considered timely so as to invoke our jurisdiction if
(1) it is filed in the trial court within fifteen days of the last day allowed for filing; (2) a motion
for extension of time is filed in the court of appeals within fifteen days of the last day allowed for
filing the notice of appeal; and (3) the court of appeals grants the motion for extension of time.
TEX. R. APP. P. 26.3. Appellant has not met these requirements.

       We, therefore, ORDER Appellant Michael Turner, to show cause on or before June
1, 2016 why this appeal should not be dismissed for lack of jurisdiction. All appellate
deadlines are suspended until further order of the court. 1

1
  We also note the clerk’s record contains a certification of defendant’s right to appeal stating that this “is a plea-
bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). The clerk’s record appears
to accurately reflect that this is a plea-bargain case and appellant has no right to appeal. Thus, even if a timely notice
of appeal had been filed, this appeal would, in all likelihood, be subject to dismissal under Texas Rule of Appellate
Procedure 25.2(d). See TEX. R. APP. P. 25.2(d).
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court